DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-18 are pending.
Claims 1, 3, 4, 11 and 17 are amended.
No claim(s) is/are added.
Claims 1-18 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 05/24/2021 have been fully considered but they are not persuasive. 
Claim Objection
The objection to claim 1 is withdrawn in view of the applicant’s amendment.
35 U.S.C. § 102 Rejection
Regarding claim 1, the applicant argues that Pannell does not disclose receiving one or more data packets after a threshold time interval of the window (and subsequently transmitting said data packets within the threshold time interval of the subsequent transmission window).  According to the teachings of Pannel, the data of different priority is already stored in a plurality of queues (paragraph 58).  Hence, no reference to the time of reception of data (packets) is made by Pannell.  According to claim 1, a threshold time interval for reception at the beginning of the periodic transmission window is introduced.
In response to applicant argument, the examiner respectfully disagrees.
Pannell discloses a threshold time interval for reception t0 at the beginning of the transmission interval (See FIG. 2&3 below)
Regarding claims 12 and 13 are also rejected for the same reason set forth in claim 1.

    PNG
    media_image1.png
    690
    504
    media_image1.png
    Greyscale


Regarding claim 2, the applicant argues Pannell stores in queues designated by class (paragraph 54), not by time of receipt.
In response to applicant argument, the examiner respectfully disagrees.

Regarding claim 3, the applicant argues Pannell handles transmission timing, not receive.  Pannell starts with the packets in queues, so does not store based on when received.
In response to applicant argument, the examiner respectfully disagrees.
Pannell discloses receiving data from the ingress module 104 and store data of the respective Classes in paragraph [0008]
Regarding claim 4, the applicant argues that Pannell starts from queues, so does not address receipt, let alone receipt of different packets from different devices in one window.
In response to applicant argument, the examiner respectfully disagrees.
Pannell discloses each flow of data received from a source is appropriately spaced out, since the flows of data from the sources can (i) end up being received at different listeners (network receive nodes of data streams) in paragraph [0022]
Regarding claim 6, the applicant argues that Pannell transmits in windows by class with class-based queues, not transmission of packets from either queue within a time interval at a beginning of a given window. 
In response to applicant argument, the examiner respectfully disagrees.
Pannell discloses that Class A data may be transmitted from a talker within allocated time windows of periodic transmission time intervals in paragraph [0024].
Regarding claims 9-11 (See allowable subject matter)


In response to applicant argument, the examiner respectfully disagrees.
Pannell discloses that the blocking band t0 and tb have different lengths in paragraph [0044]
Regarding claim 17, recites that the one or more data packets are forwarded within the threshold time interval of the subsequent transmission window directly after the transmission window in which the one or more data packets were received. The applicant argues that Pannell deals with transmission from queues, not transmission relative to receipt.
In response to applicant argument, the examiner respectfully disagrees.
Pannell discloses that Class A data may be transmitted from a talker within allocated time windows of periodic transmission time intervals in paragraph [0024].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannell (US 2014/0071823 A1)
(Pannell, [0002], a data communication network), the method comprising: 
receiving, from a terminal device of the network, one or more data packets after a threshold time interval (Pannell, [0023], the blocking band of a transmission interval) of a periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval), wherein the threshold time interval (Pannell, [0023], FIG. 3, blocking window) is arranged at the beginning of said periodic transmission window (Pannell, [0023], periodic transmission time interval; See FIG. 2 & 3)
and forwarding the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues having a highest priority level, blocking frames of data from a second one of the plurality of queues during a blocking band extending from a first time prior to a start of the transmission interval to a second time indicating the start of the transmission interval)
As per claim 2, Pannell discloses the method according to claim 1, further comprising:
storing the at least one data packet, received after the threshold time interval of the transmission window, in an auxiliary data packet queue (Pannel, [0056], store a value corresponding to a remaining time after the first time and prior to the second time)
and forwarding the data packet from the auxiliary data packet queue in a subsequent transmission window within the threshold time interval of the transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 3, Pannell discloses the method according to claim 1, further comprising: 
receiving, from the terminal device of the network, at least one further data packet (Pannell, [0023], the blocking band of a transmission interval) outside of the periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval) 
and storing the further data packet received outside of the periodic transmission window in an auxiliary data packet queue (Pannell, [0008], receiving data from the ingress module 104 and store data of the respective Classes)
and forwarding the further data packet from the auxiliary queue in a subsequent transmission window within the threshold time interval (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 4, Pannell discloses the method according to claim 1, further comprising:
receiving, from a non-terminal device of the network (Pannell, [0033], FIG. 4, a receiver), at least one further data packet (Pannell, [0023], the blocking band of a transmission interval) within the periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval)
and storing the further data packet received within the periodic transmission window in a main data packet queue (Pannell, [0054], each of the plurality of queues configured to store respective frames of data)
(Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 5, Pannell discloses the method according to claim 4, further comprising:
managing the main data packet queue and the auxiliary data packet queue according to the strict-priority principle with higher priority to the auxiliary data packet queue in order to forward the data packet and the further data packet (Pannell, [0010], each of the plurality of queues configured to store respective frames of data having a priority level associated with a corresponding one of the plurality of queues)

As per claim 6, Pannell discloses the method according to claim 4, further comprising: forwarding data packets from the main data packet queue or the auxiliary data packet queue within the threshold time interval of a transmission window (Pannell, [0024], within allocated time windows of periodic transmission time intervals)

As per claim 12, Pannell discloses a network bridge (FIG. 1, a conventional bridge) comprising: a processor ([0065], a processor); a memory ([0065], a memory) configured to store modules executable by the processor, the modules comprising: 
a first module to receive, from a terminal device of the network, one or more data packets after a threshold time interval (Pannell, [0023], the blocking band of a transmission interval) of a periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval), wherein the threshold time interval is arranged at the beginning of said periodic transmission window (Pannell, [0023], FIG. 3, blocking window)
a second module to forward the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues having a highest priority level, blocking frames of data from a second one of the plurality of queues during a blocking band extending from a first time prior to a start of the transmission interval to a second time indicating the start of the transmission interval)

As per claim 13, Pannell discloses an industrial communication network comprising: 
a network bridge (FIG. 1, a conventional bridge) comprising a processor ([0065], a processor) and a memory ([0065], a memory) configured to store modules executable by the processor, the modules comprising a first module to receive, from a terminal device of the network, one or more data packets after a threshold time interval (Pannell, [0023], the blocking band of a transmission interval) of a periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval), wherein the threshold time interval is arranged at the beginning of said periodic transmission window (Pannell, [0023], FIG. 3, blocking window), and a second module to forward the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues having a highest priority level, blocking frames of data from a second one of the plurality of queues during a blocking band extending from a first time prior to a start of the transmission interval to a second time indicating the start of the transmission interval)

As per claim 14, Pannell discloses the industrial network according to claim 13, wherein the network bridge comprises a first bridge ([0038], bridge 416), and further comprising a second bridge ([0038], bridge 420), wherein the first bridge is configured with a first threshold time interval as the threshold time interval ([0044], t0 of the blocking band), and the second bridge is configured with a second threshold time interval ([0044], tb of the blocking band) and-wherein the first and the second threshold time intervals have different lengths ([0044], t0 and tb of the blocking band have different lengths)

As per claim 15, Pannell discloses the method according to claim 2, wherein the forwarding comprises forwarding in the subsequent transmission window directly after the transmission window in which the data packet was received (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 16, Pannell discloses the method according to claim 11, wherein the adapting comprises adapting when configuring a bridge for transmission of a data stream from a stream source to a stream receiver (Pannell, [0005], an AVB stream passing through the bridge)

(Pannell, [0024], Class A data may be transmitted from a talker within allocated time windows of periodic transmission time intervals)

As per claim 18, Pannell discloses the method according to claim 1, further comprising:
transmitting said one or more data packets in the threshold time interval of the subsequent transmission window, wherein the subsequent transmission window is a transmission window of the same traffic type as the transmission window in which the one or more data packets arrived (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Pannell (US 2014/0071823 A1) in view of Xue et al. (US 2016/0073340 A1) hereinafter “Xue”
As per claim 7, Pannell discloses the method according to claim 1, Pannell does not explicitly disclose wherein the receiving comprises: receiving the one or more data packets of a first traffic type, wherein a first transmission window is dedicated to the first traffic type and the first traffic type possesses a real-time requirement.
Xue discloses wherein the receiving comprises: receiving the one or more data packets of a first traffic type, wherein a first transmission window is dedicated to the first traffic type and the first traffic type possesses a real-time requirement (Xue, [0011], receive a plurality of data frames are bundled into a single real-time transport protocol (RTP) data packet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xue related to receive the one or more data packets of a first traffic type, wherein a first transmission window is dedicated to the first traffic type and the first traffic type possesses a real-time requirement and have modified the teaching of Pannell in order to improve the transmission of data frames (Xue, [0011]) 

As per claim 8, Pannell in view of Xue disclose the method according to claim 7, wherein the receiving further comprises: receiving a data packet of a second traffic type, wherein a second transmission window is dedicated to the second traffic type and the second traffic type possesses a best-effort requirement, wherein the second transmission window is adjacent to the first transmission window and the first and the second transmission window periodically repeat (Xue, [0007], receive a trigger frame associated with the best-effort access category)

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462